DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 2 and 13, drawn to an interconnect board (ICB) assembly, in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lewis et al. (GB 2535546 A).
Regarding claim 1, Lewis teaches an interconnect board (ICB) assembly (bridge member 162 and cell cassettes 110 assembled in a cell group 120, “FIG. 2(a) is an exploded view of a single group 120 of two cell cassettes 110, whilst FIG. 2(b) shows the group 120 with the cassettes assembled and coupled to each other prior to installation of a bridge member 162 that forms part of the cell group 120”, p. 18, lines 21-23; figs. 2a, 2b; since an ICB assembly is a multi-part structure for holding battery cells and busbars together in a battery pack, the structure of Lewis, though not explicitly called an ICB assembly, satisfies this limitation), comprising: 

such that the unidirectional battery cells 118 having the cell leads 118T1, 118T2 at one end are configured to be placed facing each other with the cell leads facing each other (fig. 2a shows the two unidirectional battery cells 118 facing each other inside the cell group 120 and placed such that cell leads 118T1, 118T2 are also facing each other);
and busbars (busbar members 130B) positioned in the ICB frame (specifically bridge member 162, which is a part of the ICB frame structure of Lewis) and configured to be electrically connected to the cell leads 118T1, 118T2 (“The guide posts 162P are positioned so as to assist management of movement of busbar members 130B”, p. 20, lines 3-4, such that the busbar members 130B are formed in the guide posts 162P; “The welding process causes each end of the busbar member 130B to be electrically connected to the respective terminal 118T1, 118T2 presented to it”, p. 21, lines 4-5; figs. 2a and 4; the limitation that the busbars are formed in the ICB frame is considered a product-by-process limitation. Lewis teaches all of the positively recited structure of the claimed apparatus or product, specifically that the busbar is positioned in the ICB frame. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).),
wherein the ICB frame (specifically cell cassette 110) is configured to be connected to another ICB frame with a hinge structure in a lengthwise direction of the ICB frame (“the upper and lower (respectively) hinge connections between the individual cell cassettes 110”, p. 21, lines 28-29; “for example a vertically oriented (with respect to the drawing, fig. 6) pin-in-hole arrangement”, p. 22, lines 1-2, where the vertical orientation may be considered the lengthwise direction of the ICB frame, since the frame is the longest in that direction; figs. 6, 7a, 7b).
Regarding claim 2, Lewis teaches the ICB assembly according to claim 1 as discussed above, 
wherein the ICB frame has rod-shaped protrusions on respective sides thereof, the sides being separated along the lengthwise direction (“a respective pair of hinge lugs 174a, 184a (or 174b, 184b in the case of the lower hinge connections), protruding outwardly from respective side walls of the respective frames 114 of the respective cassettes 110”, p. 21, lines 32-35; the hinge lugs are located on the side walls on opposite sides of the assembly and therefore separated along the longest direction, i.e. the lengthwise direction, of the assembly; “for example a vertically oriented (with respect to the drawing, fig. 6) pin-in-hole arrangement”, p. 22, lines 1-2; a pin is rod-shaped, and one pin would protrude from each hinge lug 174a, 174b into their pairs 184a, 184b, respectively; the pins could also be formed in hinge lugs 184a, 184b to protrude into their pairs 174a, 174b, respectively; figs. 6, 7a and 7b).
Regarding claim 13, Lewis teaches the ICB assembly according to claim 2 as discussed above,
further comprising a joint element (hinge lug 184a, 184b or hinge lug 174a, 174b) having grooves into which the protrusions are configured to be inserted, respectively (a hinge is a joining mechanism, so its parts, e.g. hinge lugs, are joint elements; “for example a vertically oriented (with 
for connecting two ICB frames arranged along the lengthwise direction (“The orientation and arrangement of the respective pairs of hinge lugs 174a, 184a; 174b, 184b on each cassette frame 114 are preferably such that any given two-part hinge on any cassette frame 114 can be used … to unite and secure together neighbouring cell groups 120”, p. 22, lines 7-13, where the connection of cell groups 120 is achieved by connecting frame parts 110 with the hinge lugs 174a, 184a; 174b, 184b).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15 and 17 of copending Application No. 17/259009 (reference application) . Although the claims at issue are not identical, they are not patentably distinct from each other because application 17/259009 claims: 
an interconnect board (ICB) assembly (“an ICB assembly”, claim 1), comprising: 
an ICB frame in which cell leads of unidirectional battery cells are configured to be received  (“an ICB frame configured to accommodate cell leads of unidirectional battery cells”, claim 1) such that the unidirectional battery cells having the cell leads at one end (“having the cell leads formed on one side of the unidirectional battery cells”, claim 1) are configured to be placed facing each other with the cell leads facing each other (“such that the cell leads face each other”, claim 1); 
and busbars formed in the ICB frame and configured to be electrically connected to the cell leads (“a bus bar adapted to electrically connect the cell leads by being assembled to the ICB frame”, claim 1; “the bus bar is a combination of bus bars”, claim 4, in other words the bus bar is a plurality of bus bars), 
wherein the ICB frame is configured to be connected to another ICB frame with a hinge structure in a lengthwise direction of the ICB frame (“arranging the ICB assembly in a length direction of the ICB frame by coupling the ICB frame of the ICB assembly with a second ICB frame of a second ICB assembly via a hinge structure in a side-by-side relationship”, claim 17)
the ICB assembly according to claim 1, wherein the ICB frame has rod-shaped protrusions on respective sides thereof (“each of the first and second ICB frames has a rod-shaped protruding part formed on a side surface thereof”, claim 15), the sides being separated along the lengthwise direction (“such that the first and second ICB frames are configured to be arranged along a length direction”, claim 15)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 17/258850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application 17/258850 claims:
an interconnect board (ICB) assembly (“An interconnect board (ICB) assembly”, claim 1), comprising: 
an ICB frame in which cell leads of unidirectional battery cells are configured to be received such that the unidirectional battery cells having the cell leads at one end are configured to be placed facing each other with the cell leads facing each other (“an ICB frame configured to receive cell leads of unidirectional battery cells such that the unidirectional battery cells having the cell leads at one end are placed facing each other with the cell leads facing each other”, claim 1); 
and busbars formed in the ICB frame and configured to be electrically connected to the cell leads (“busbars assembled in the ICB frame, the busbars sized and configured to be electrically connected to the cell leads”, claim 1) 
wherein the ICB frame is configured to be connected to another ICB frame with a hinge structure in a lengthwise direction of the ICB frame (“the ICB frame is a first ICB frame and connected to a second ICB frame via a hinge structure in a lengthwise direction of the first and second ICB frames”, claim 15)
the ICB assembly according to claim 1, 
wherein the ICB frame has rod-shaped protrusions on respective sides thereof (“each of the first and second ICB frames has a rod shaped protrusion on sides thereof”, claim 15), 
the sides being separated along the lengthwise direction (“the first and second ICB frames are arranged along the lengthwise direction”, claim 15)
the ICB assembly according to claim 2, further comprising a joint element having grooves into which the protrusions are configured to be inserted, respectively, for connecting two ICB frames arranged along the lengthwise direction (“the first and second ICB frames are arranged along the lengthwise direction and connected via a joint element between a respective side of the first and second ICB frames, the joint element .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728